Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-14, and 17-20 have been amended.  
Claims 7, 15, and 16 are original claims.  
Claims 1-20 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 7-11, filed on 10/26/21, have been fully considered but they are not persuasive. Applicant notes, on page 7, that claims 1-6, 8-14, and 16-20 are amended, and claims 1-20 are pending. 
Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
Applicant-Initiated Examiner Interview:
	Applicant notes, on page 7, that a telephone interview was held on 1/13/21. Applicant states, on page 7, that (emphasis added), “During the interview, the Examiner agreed that the proposed amendments to the claims are not rendered obvious by the currently-applied references...The Examiner indicated that further searching and consideration would need to be performed upon filing of an official response by the Applicant.” The Examiner did not agree that the proposed amendments to the claims are not rendered obvious by the currently-applied references. The Examiner notes, as indicated by the Applicant-Initiated Interview Summary form (Form PTOL-413/413b), dated 10/22/21, no agreement was reached, and, as indicated by Applicant’s remarks, further searching and consideration would need to be performed upon filing of an official response by the Applicant. Prior art (i.e., “the currently-applied references”) was cited to teach the claims as previously filed. The proposed amendments require additional search and consideration to determine if the cited prior art renders the proposed claims obvious.
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 7, that claims 1-20 are rejected under 35 USC §101 for allegedly being directed to a judicial exception (i.e., an abstract idea) without significantly more. Applicant argues, on pages 7-9, that the claims do not fall within one of the three groups of abstract ideas explicitly enumerated under prong I of Step 2A of the 2019 Revised Guidance, because the claims are not directed to a mathematical concept, a method of organizing human activity, or a human process, the claims also recite additional elements which integrate the claims into a practical application under Prong II of the Step 2A in the Revised Guidance, the claims are eligible under both Prong I and Prong II of Step 2A, the functionality performed by the machine learning model and the specifically-recited GRU layer and sigmoid layer of the machine learning model are new / non-conventional in the art of machine learning, therefore, the claims are also eligible under Step 2B, and that, accordingly, the claims define statutory subject matter in accordance with 35 USC § 101 because the claims recite significantly more than an abstract idea.
	Regarding Applicant's arguments regarding the rejections under 35 USC 101, while the Examiner disagrees with Applicant’s arguments and assertions, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended 
35 U.S.C. § 103 Rejections:
	Applicant notes, on pages 9-10, that: claims 1, 3-7, 9, 11-15, 17, 19, and 20 are rejected under 35 USC §103 as allegedly being unpatentable over Miller (US 2012/0278250) in view of Sheth (US 2018/0322512); claims 2, 10, and 18 are rejected under 35 USC §103 as allegedly being unpatentable over Miller, Sheth, and further in view of USDA; and claims 8 and 16 are rejected under 35 USC §103 as allegedly being unpatentable over Miller, Sheth, and further in view of Jayaraman (US 2019/0102683).
	Applicant argues, on page 10, that, “As noted during the telephone interview, the amendments appear to overcome the current rejections under Section 103. The Office also indicated that further searching will need to be performed. Accordingly, reconsideration of the rejection and allowance of all pending claims are respectfully requested.”  As discussed above, as indicated by the Applicant-Initiated Interview Summary form (Form PTOL-413/413b), dated 10/22/21, no agreement was reached, and, as indicated by Applicant’s remarks, further searching and consideration would need to be performed upon filing of an official response by the Applicant. Applicant is referred to the rejections of the pending claims under 35 USC 101, below, for a complete discussion of the pending claims.
	Applicant’s arguments have been fully considered, but are not persuasive.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, “predict that the object is included within one or more regulatory categories via execution of the regulatory-based machine learning model.... wherein the regulatory-based machine learning model comprises a neural network” is unclear. The element of, “the regulatory-based machine learning model,” lacks proper antecedent basis. It is unclear if, “the regulatory-based machine learning model,” is intended to be recited as, “the regulatory-based machine learning algorithm,” to reference the, “a regulatory-based machine learning algorithm,” previously recited in claim 1, or if it is intended to introduce a new element, or if, “a regulatory-based machine learning algorithm,” is intended to be recited as, “a regulatory-based machine learning model.” In order to expedite compact prosecution, the Examiner interprets the references to, “the regulatory-based machine learning model,” as corresponding to, “the regulatory-based machine learning algorithm," (i.e., the Examiner interprets the regulatory-based machine learning model as being conflated with the regulatory-based machine learning algorithm). The Examiner interprets, “a regulatory-based machine learning algorithm,” as being intended to be recited as, “a regulatory-based machine learning model,”
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2-8 are rejected due to their dependency from claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-8 are directed towards a system (i.e., a manufacture), claims 9-16 are directed towards a method (i.e., process), and claims 17-20 are directed towards a non-transitory computer readable medium (i.e., a manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter 
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 9, and 17 are substantially similar and recite a judicial exception illustrated by:
	store a regulatory-based algorithm; 
	receive a description of an object, 
	predict that the object is included within one or more regulatory categories 
	receives the description of the object as an input and 
	classifies the object into the one or more regulatory categories, 
	identifies subsets of characters within the description which correspond to chemical attributes of the object, and 
	receives the subsets of characters identified and 
	determines the one or more regulatory categories based on the received subsets of characters, and 
	retrieve regulation information about the one or more determined regulatory categories for at least one jurisdiction associated with the object; and 
	output the retrieved regulation information about the one or more determined regulatory categories for display.

	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	The Examiner notes the specification states (emphasis added):
Product compliance requires discrete manufacturers to comply with product-related environmental regulations such as the European Directive for the Restriction of Hazardous Substances (EU RoHS) and the Registration, Evaluation, Authorization and Restriction of Chemicals (REACH) which includes Substances of Very High Concern (REACH SVHC). For the automotive industry, collaboration and electronic data exchange over the IMDS (International Material Data System) is enforced. These regulations comprise laws which states that certain types of substances that can be hazardous if not properly managed shall not be manufactured or sold unless they have been registered in accordance with the relevant provisions therein. Failure to comply with these regulations can lead to pressures such as penalties/fines and even imprisonment. (0001)
Due to the severe consequence that can occur from failed or mistaken compliance, a compliance expert typically reviews a product and determines whether the product falls within a regulatory group (e.g., benzene, lead, mercury, methanol, phthalates, etc.) This requires the expert user to manually read the ingredients and identify which regulations are relevant. Each ingredient may fall within multiple different regulations, and each product may include many (e.g., dozens or even hundreds) of ingredients. Therefore, the process of regulatory compliance can be time-consuming with no room for error. Also, experts are limited in number. Accordingly, what is needed is an improved mechanism for product compliance. (0002; see also 0012-0019)
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The claim limitations recited above are similar to fundamental economic principles or practices (i.e., mitigating risk), commercial or legal interactions (i.e., legal obligations) and managing personal behavior or relationships or interactions between people (including following rules or instructions) in that they are directed to functions associated with regulations associated with an object identifier to minimize risk associated with noncompliance (i.e., store a regulatory-based algorithm, receive a description of an object, predict that the object is included within one or more regulatory categories, receives the description of the object as an input and classifies the object into the one or more regulatory categories, identifies subsets of characters within the description which correspond to chemical attributes of the object, receives the subsets of characters identified, determines the one or more regulatory categories based on the received subsets of characters, retrieve regulation information about the one or more determined regulatory categories for at least one jurisdiction associated with the object, and output the retrieved regulation information about the one or more determined regulatory categories for display).

	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) comprising mental processes, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with the first and second process flow. As drafted, these limitations, under the broadest reasonable interpretation, and according to the October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  
certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception,” (See October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP).  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a computing system comprising a storage, a machine learning algorithm, a machine learning model, wherein the machine learning model comprises a neural network that includes a gated recurrent unit (GRU) layer and a sigmoid prediction layer, an interface, a user interface, and a non-transitory computer readable medium comprising instructions which when executed by a processor cause a computer to perform a method in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “The system described herein may be embodied as a service, an application, a program, or the like, which is hosted by a central computing system such as a database, a cloud see instant specification at 0019-0030, 0040-0043, 0048-0050, 0053-0055). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity and perform mental processes) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that 
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2-5, 10-13, and 18-19 merely further limit the abstract idea as related to the alphanumeric identifier and do not add anything beyond the abstract idea. 
Claims 6, 7, 14, 15, and 20 merely further limit the abstract idea as related to the regulatory category associated with the object and do not add anything beyond the abstract idea.
	Claims 8 and 16 merely further limit the abstract idea by introducing the aspect of a mathematical concept (i.e., determining and outputting a confidence value for each of the one or more predicted regulatory categories of the object), and do not add anything beyond an abstract idea. Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. Claims 8 and 16 merely further limit the abstract idea by introducing the aspect of a mathematical concept (i.e., determining and outputting a confidence value for each of the one or more predicted regulatory categories of the object), and do not add anything beyond an abstract idea.
Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012) (a computer “employed only for its most basic function … does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose 
At best, the claims describe certain methods of organizing human activity, mental processes, and mathematical concepts through the use computing components as tools to execute generic computer functions to implement an abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
	Therefore, claims 1-20 are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, U.S. Patent Application Publication 20120278250 (hereafter, “Miller”), in view of Sheth, U.S. Patent Application Publication 20180322512 (hereafter, “Sheth”), in view of The USDA Food and Nutrient Database For Dietary Studies, 4.1 – Documentation and User Guide (hereinafter, “USDA”), and further in view of Zhiyanov, U.S. Patent 10565498 (hereafter, “Zhiyanov”),
Regarding Claims 1, 9, and 17, the claims are substantially similar and will be addressed together below. Substantially similar dependent claims will be addressed together, as indicated. The discussion of prior art to address elements of a limitation may also apply to substantially similar elements of subsequent limitations.
	Regarding claims 1, 9, and 17:
	Miller — which is directed to systems and methods for classifying goods for export — discloses: 
	(claim 1) 1. A computing system comprising: a storage configured to store a regulatory-based [method]; a processor configured to [perform functions]
	(claim 9) A method comprising:
	(claim 17) [A non-transitory computer readable medium] comprising instructions which when executed by a processor cause a computer to perform a method comprising: 
	[systems and methods for computer systems for the classification of goods (0002, Fig. 1); The system and methods disclosed herein are principally designed for providing specific classification and regulations to an exporter (0036; see also 0002, 0012, 0016, 0021, 0064); The auxiliary computer (103) also may be a standalone machine, or may have access to external resources such as an external memory or database (107). In an embodiment, multiple auxiliary computers have access to a shared memory such as a database (104) (0048); the software may instead be installed on the personal computer (101) (0044); processing devices or processors (0045)] The Examiner interprets software as instructions which when executed by a processor cause a computer to perform a method. While Miller discloses, “the term "software" refers to code objects, logic, or command structures, written in any language and executable in any environment designed to be executed by or on a computer. It should be recognized that software functionality can be hardwired onto a chip or into other hardware while still considering it software within the meaning of this disclosure,” (0045), Miller does not appear to explicitly recite a non-transitory computer readable medium. 
	Additionally, as discussed in the rejections under 35 USC 112(b), the Examiner interprets the, “regulatory-based machine learning algorithm,” recited in claim 1 as corresponding to a regulatory-based machine learning model (subsequently recited in Miller discloses that, “the auxiliary computer (103) may be arranged in the form of cloud computing model,” (0044; see also 0047-0048), Miller does not appear to explicitly recite a machine learning algorithm/a machine learning model.
	...receive a description of an object, 
	[In an embodiment, in step (203) in FIG. 2, the initial export information entered by the exporter will be one of the 10 CCL categories (eleven options, discussed above) (0058, Fig. 6B); The classification report is generally the end product of the above interview process. An embodiment of such a classification report is depicted in FIGS. 3-4... the classification may include, but is not limited to: category (302); name of the report (303); form number (304); any regulations associated with the export; description and/or use of the export (305); the model and/or part number of the export (306) (0095; see also 0036, 0057-0062)] As described by Miller, the classification report comprises the applicable regulation and export controls associated with the classification and regulation of exporting goods to ensure compliance, wherein the classification may include a description and/or use of the export and the model and/or part number of the export. The Examiner interprets the disclosure as related to the description and/or use of the export and the model and/or part number of the export as corresponding to receiving a description of an object.
	predict that the object is included within one or more regulatory categories via execution of the regulatory-based [method] that receives the description of the object as an input and classifies the object into the one or more regulatory categories, 
	[a classification report is depicted in FIGS. 3-4...the classification may include, but is not limited to: category (302); name of the report (303); form number (304); any regulations associated with the export; description and/or use of the export (305); the model and/or part number of the export (306) (0095); the classification report of the system comprises an ECCN classification (0017)] As described by Miller, the classification report comprises the applicable regulation and export controls associated with the classification and regulation of exporting goods to ensure compliance, wherein the classification may include a description and/or use of the export and the model and/or part number of the export. The Examiner interprets the disclosure as related to generating a classification report comprising a category in order to provide specific classification and regulations to an exporter as teaching or suggesting the limitations.
	Additionally, particularly regarding the specific aspect of, “predict that the object is included within one or more regulatory categories...receives the description of the object as an input,” Miller further discloses: [A key to determining the level of export control for a particular export is determining the specific Export Control Classification Number ("ECCN"), and an exporter is obligated to correctly classify the export's ECCN to determine the associated controls (0010; see also 0036, 0057-0062; and see also 0006, 0038 discussing exemplary categories which may be subject to regulations)] The Examiner interprets the disclosure as related to determining the associated controls of the export based on the ECCN as corresponding to predicting that the object is included within one or more regulatory categories. The Examiner interprets the disclosure as related to generating a classification report comprising a 
	wherein the regulatory-based [method] identifies subsets of characters within the description which correspond to [...] the object, and [...] receives the subsets of characters identified by the [method] and 	 
	[In an embodiment, in step (203) in FIG. 2, the initial export information entered by the exporter will be one of the 10 CCL categories (eleven options, discussed above) (0058, Fig. 6B); Returning to FIG. 2, in regards to creating a new classification report (0056, Fig. 2; see also 0057-0064); Generally, in most instances, the export will be regulated by the EAR, and this report will thus comprise the Export Control Classification Number ("ECCN") associated with the export (0039, Fig. 3, Fig. 4, Figs. 6A-6B, Figs. 7A-7C, Fig. 9); in most instances, the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes (0041); This screen is a list of the ten CCL categories (eleven options), discussed more fully above, with the additional option to "Show Full Explanations of Categories" (601), which provides a detailed explanations for each of the categories, as shown in the detailed category selection screen in FIG. 6B (0057, Fig. 6A)] As discussed in addressing prior limitations, as described by Miller, the classification report comprises the applicable regulation and export controls associated with the classification and regulation of exporting goods to ensure compliance, wherein the classification may include a description and/or use of the export and the model Miller, above, describes creating a new classification report in the context of Fig. 2 (see 0056-0064, Fig. 2). As described by Miller, the ECCN
	While Miller discloses that, “the auxiliary computer (103) may be arranged in the form of cloud computing model,” (0044; see also 0047-0048), Miller does not appear to explicitly recite a machine learning algorithm/a machine learning model comprises a neural network that includes a gated recurrent unit (GRU) layer...and a sigmoid prediction layer.
	Particularly regarding, “subsets of characters within the description which correspond to chemical attributes of the object,”
	Miller further discloses:
	[the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes. The CCL is divided into ten broad categories that are further subdivided into five product groups, with first number of the five-character ECCN identifying the category to which the export belongs and the second letter identifying the product group, for example 1A001, 4B994, or 8D001. The ten categories of the CCL, broken down into eleven options, are: 0--Nuclear Materials, Facilities & Equipment (and Miscellaneous Items); 1--Materials, Chemicals, Microorganisms, and Toxins (0041, Fig. 6A)] As described by Miller, the ECCN is an alphanumeric identifier, wherein the first number identifies the category and the second letter identifies the product group. The Examiner notes Figure Miller, an export item with an alphanumeric identifier [ECCN] indicating Category 0 or Category 1 may arguably be interpreted as teaching or suggesting subsets of characters within the description which correspond to chemical attributes of the object, in the interest of compact prosecution, the Examiner notes Miller does not explicitly recite subsets of characters within the description which correspond to chemical attributes of the object.  
	determines the one or more regulatory categories based on the received subsets of characters, and
	[A key to determining the level of export control for a particular export is determining the specific Export Control Classification Number ("ECCN"), and an exporter is obligated to correctly classify the export's ECCN to determine the associated controls (0010; see also 0036, 0057-0062; and see also 0006, 0038 discussing exemplary categories which may be subject to regulations); generates a classification report based on the response to the requests for additional export information (0016)]
	retrieve regulation information about the one or more determined regulatory categories 
	[The system and methods disclosed herein are principally designed for providing specific classification and regulations to an exporter (0036; see also 0002, 0012, 0016, 0021, 0099); The second computer obtains export information and accesses the classification software via the network. Additionally, the classification software generates a request for initial export information and receives responses to the generates at least one request for additional export information based on the response to the requests for initial export information. Finally, in this embodiment, the classification software generates a classification report based on the response to the requests for additional export information (0016); The "classification report," as used herein, is the report generated by the system of the current disclosure, and generally will comprise a type of government classification, or any other classification, of the export (0039)] The Examiner interprets the disclosure as related to generating at least one request for additional export information based on the response to the requests for initial export information and the classification software generating a classification report to provide specific classification and regulations associated with an export to an exporter based on the ECCN as corresponding to retrieve regulation information about the one or more determined regulatory categories).
	for at least one jurisdiction associated with the object; and
	[The United States and most other countries place restrictions on the types of goods that businesses which reside within those countries are allowed to export and import. While many goods and services flow freely between countries and over national borders, certain types of materials present concerns for governments should they be provided to a foreign entity. These are generally termed "controlled goods," and the failure to comply with the restrictions carries with it stiff penalties and the denial of export privileges (0004); Generally, in most instances, the export will be regulated by the EAR, and this report will thus comprise the Export Control Classification Number ("ECCN") associated with the export. However, in other While the regulations cited above are only United States regulations, one of ordinary skill in the art would readily recognize that the system of the current disclosure would be equally applicable to foreign country's export regulations and classification systems (0039; see also 0053, 0060, 0066 discussing jurisdiction associated with a classification; see also 0008-0009 discussing different laws and departments of the government which regulate exported goods); The dual government interests in promoting most exports and regulating certain exports has therefore led to the shaping of the United States exports laws and regulations (0008)] As described by Miller, the United States and most other countries place restrictions on the types of goods that businesses which reside within those countries are allowed to export and import (i.e., “controlled goods”), wherein the jurisdiction may fall under an organization or department within the government of a country, and wherein the jurisdiction associated with regulatory requirements may be associated with different countries (i.e., dual government interests is interpreted as different jurisdictional interests). The classification software generates a classification report to provide specific classification and regulations associated with an export to an exporter based on the ECCN, wherein the regulations and restrictions may be based on the countries (i.e., jurisdictions) the export will be transported between, in order to comply with the regulations and restrictions to avoid stiff penalties and the denial of export privileges.
	an interface configured to output the retrieved regulation information about the one or more determined regulatory categories for display via a user interface.  
generates a classification report associated with the export and transmits the report to the personal computer via the Internet (0036, Fig. 2; see also 0044, 0045, 0063; see also 0050 discussing rendering versions of electronic data associated with the classification report through a wireless interface associated with the computer; see also 0050, 0056-0057, 0099 discussing accessing the classifying software from any computer, including a smartphone and generating a classification report anywhere the internet is available and the use of a wireless interface)] This disclosure describes generating a classification report and transmitting the classification report to a user’s personal computer via the internet (i.e., an interface configured to output the retrieved regulation information...for display via a user interface). The disclosure below more particularly addresses the limitations in the context of the retrieved regulation information about the one or more determined regulatory categories.
	Additionally, Miller further discloses:
	an interface configured to output the retrieved regulation information about the one or more determined regulatory categories for display via a user interface.  
	[The system and methods disclosed herein are principally designed for providing specific classification and regulations to an exporter...the classification software installed on the remote auxiliary computer generates a classification report associated with the export and transmits the report to the personal computer via the Internet. This classification report is generally geared specifically to the particular good or item to be exported and is generally very useful in ensuring compliance with the export controls associated with the export (0036)]
	The Examiner notes the exemplary scenario described by Miller at paragraphs 0065-0094, Fig. 9 applies to the instant claim limitations of the independent claims, as well.
	As discussed above, Miller does not appear to explicitly recite a non-transitory computer readable medium and a machine learning algorithm/a machine learning model.	
	However, Sheth — which is directed to a system and method for automatically capturing, analyzing, and manipulating product information — discloses (note the portion in italics is what has not explicitly been addressed):
	(claim 1) A computing system comprising: 
	(claim 9) A method comprising:
	(claim 17) A non-transitory computer readable medium comprising instructions which when executed by a processor cause a computer to perform a method comprising: 
	[The present disclosure relates to an information management computing system and related network computing systems for automatically capturing, analyzing, and manipulating product information (0002); The processor, or any machine utilizing one, may include non-transitory memory that stores methods, codes, instructions, and programs as described herein and elsewhere. The processor may access a non-transitory storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere (0282)] Sheth 
	... a regulatory-based machine learning algorithm...predict that the object is included within one or more regulatory categories via execution of the regulatory-based machine learning model that 
	[Various automatic computing methods can be used including machine learning (0147; see also 0148, 0154, 0173, 0177)] 
	Particularly regarding, “subsets of characters within the description which correspond to chemical attributes of the object,” as related to the limitations of:
	wherein the regulatory-based machine learning model [...] which identifies subsets of characters within the description which correspond to chemical attributes of the object, and [...] receives the subsets of characters identified [...] and 
	[process and parse the text and graphics of images of the product labels to identify at least one piece of constituent information from the text and graphics, associate one or more base attributes to each piece of the constituent information, and assign one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products having the product labels (0048); applying food codes recognized by the National Health and Nutrition Examination Survey to the product based on the base attributes 120 from the ingredients category (0204)] The disclosure of Sheth describes processing and parsing the text and graphics of images of the product labels to identify at least one piece of constituent information from the text and graphics, associate one or more base attributes to each assign one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products having the product labels. While the disclosure as related to assigning one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products may be interpreted as corresponding to subsets of characters within the description which correspond to chemical attributes of the object, in the interest of compact prosecution, the Examiner notes Sheth does not appear to explicitly recite chemical attributes of the object. 
	See the disclosure below providing additional context for the disclosure as related to the instant claims:
	Sheth further discloses:
	receives the description of the object as an input and classifies the object into the one or more regulatory categories, 
	[In the many aspects, the consumer products having the product labels are selected from a group consisting of at least one of foods, beverages, consumer packaged goods, and personal items (0024, 0053); the compliance information is based on rules promulgated by a rulemaking authority associated with the consumer products (0037); Certain aspects of the present disclosure include categories, e.g. six categories, in which the base attributes 120 can be classified. In certain aspects, there can a be a rest-of-product module 810 that can serve as a catch-all when certain information does not pertain to the other categories. It will be Sheth discloses a plurality of categories associated with consumer products, wherein compliance information is based on rules promulgated by a rulemaking authority associated with the consumer products, which is interpreted as classifying the object into the one or more regulatory categories. 
	determines the one or more regulatory categories based on the received subsets of characters, and 
	[the ingredient data management platform 20, 700 can associate all of the constituent information 122 obtained from the label of a food product with food codes recognized by the National Health and Nutrition Examination Survey based on the base attributes determined from the label... These NHANES food codes can be shown to aide in food-mapping to determine specific food compositions. In certain aspects of the present disclosure, the NHANES food codes can also be shown to serve as a reference value to drive a unified global approach and global standard giving the ability to classify every ingredient associated with the food product based on the NHANES food codes. In additional aspects of the present disclosure, the automatic assigning master attributes 124 to each of the food products is based on the base attributes 120 and includes applying food codes recognized by the National Health and Nutrition Examination Survey to the product based on the base attributes 120 from the ingredients category (0204)] As described by Sheth, interprets the disclosure as related to associating constituent information associated with a food 
	retrieve regulation information about the one or more determined regulatory categories for at least one jurisdiction associated with the object; and 
	[an ingredient data system that ingests text and graphics of product labels associated with consumer products to check compliance with rules pertaining to what can be included on the product labels including a memory having instructions stored thereon (0033; see also 0026, 0037-0042, 0048, 0054)]
	Miller teaches systems and methods for classifying goods for export. Sheth teaches a system and method for automatically capturing, analyzing, and manipulating product information. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Sheth and Miller is Sheth teaches a non-transitory computer readable medium and the use of automatic computing methods including machine learning.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a non-transitory computer readable medium and the use of automatic computing methods including machine learning (as taught by Sheth) with the system and method for classifying goods for export (as taught by Miller) to automatically capture, analyze, and manipulate product information (Sheth 0002), automatically detect and deconstruct information typically displayed on the labels of products (Sheth 0002), and highlight to Sheth 0197).
	Particularly regarding, “subsets of characters within the description which correspond to chemical attributes of the object,, the Examiner notes, as discussed above, Miller describes the use of an Export Control Classification Number ("ECCN") associated with the export item, wherein the ECCN is an alphanumeric identifier, wherein the first number identifies the category and the second letter identifies the product group (Miller 0041, Fig. 3, Fig. 6A), and Sheth describes assigning one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products having the product labels (Sheth 0048) and applying food codes recognized by the National Health and Nutrition Examination Survey to the product based on the base attributes from the ingredients category (Sheth 0204). However, in the interest of compact prosecution, the combination of Miller and Sheth does not appear to explicitly recite subsets of characters within the description which correspond to chemical attributes of the object.
	However, USDA discloses a code that comprises a description of one or more chemical attributes of the object.
USDA — which is directed to a database of foods, their nutrient values, and weights for typical food portions — discloses (note the portion in italics is what has not been addressed):
	subsets of characters within the description which correspond to chemical attributes of the object
	As described by USDA, the Food and Nutrient Database for Dietary Studies (FNDDS) a database of foods, their nutrient values, and weights for typical food portions (pg. 7) and the format of the FNDDS consists of 10 separate but linked data files (referred to as "tables" in the Microsoft Access® database). As shown in figure 1, food code is the primary link (shown as thick solid lines) between the database components. Secondary links between files (shown as dotted lines) include subcode and portion code in the Food Portions & Weights component, and nutrient code in the Nutrients component (pg. 13). The Nutrient code is a unique 5-digit number assigned to a nutrient (pg. 32 Table 10, pg. 103). Appendix A. List of Nutrients/Food Components (Unit) provides examples of “nutrients” such as Calcium, Iron, Magnesium, Phosphorus, Potassium, Sodium, Zinc, Copper, etc. (pg. 49). As described by the disclosure, a nutrient may comprise a chemical, and a nutrient code is a 5-digit number assigned to a nutrient. The Examiner interprets the disclosure as related to a nutrient code as teaching or suggesting subsets of characters within the description which correspond to chemical attributes of the object.	
  	Miller teaches systems and methods for classifying goods for export. Sheth teaches a system and method for automatically capturing, analyzing, and manipulating product information. USDA teaches a database of foods, their nutrient values, and 
	The difference between USDA and the combination of Miller and Sheth is USDA discloses a code that comprises a description of one or more chemical attributes of the object. While USDA also discloses the use of numeric fields and alphanumeric fields as related to the disclosed codes (pg. 19). The Examiner notes that, Miller discloses an alphanumeric classification (0041) and the aspect of an alphanumeric field is taught by the combination of Miller and Sheth, as discussed above. Additionally, Sheth discloses using optical character recognition to process, deconstruct, and parse the product information and/or product image data, which generates text strings from alphanumeric label information (Sheth 0214) and discloses that the ingredient data management platform 20, 700 can associate all of the constituent information 122 obtained from the label of a food product with food codes recognized by the National Health and Nutrition Examination Survey based on the base attributes determined from the label... These NHANES food codes can be shown to aide in food-mapping to determine specific food compositions. In certain aspects of the present disclosure, the NHANES food codes can also be shown to serve as a reference value to drive a unified global approach and global standard giving the ability to classify every ingredient associated with the food product based on the NHANES food codes. In additional aspects of the present disclosure, the automatic assigning master attributes 124 to each of the food products is based on the base attributes 120 and includes applying food codes recognized by the National Health and Nutrition Examination Survey to the product based on the base Sheth 0204). USDA further discloses aspects of food codes in the context of NHANES as including a nutrient code that comprises a description of one or more chemical attributes of the object.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a nutrient code that comprises a description of one or more chemical attributes of the object (as taught by USDA) and the features of the system and method for automatically capturing, analyzing, and manipulating product information (as taught by Sheth) with the system and method for classifying goods for export (as taught by Miller) to translate data into a form that can be used for analysis in research projects (USDA pg. 7), wherein the database is updated to reflect the US food supply by incorporating new foods based on what is reported in the survey, updating existing entries, and new and updated nutrients (USDA pg. 9), and to ensure that interrelationships are maintained among the various database files and that updates do not introduce errors (USDA pg. 10).
	The combination of Miller, Sheth, and USDA does not appear to explicitly recite the use of a neural network that includes a gated recurrent unit (GRU) layer and a sigmoid prediction layer.
	However, Zhiyanov — which is directed to deep neural network-based relationship analysis with multi-feature token model— discloses (note the portion in italics is what has not been addressed):
	a storage configured to store a regulatory-based machine learning algorithm; 
algorithm 154 than the neural network based approach may be implemented (c8 64 – c9 1)]
	wherein the regulatory-based machine learning model comprises a neural network that includes a gated recurrent unit (GRU) layer which identifies subsets of characters within the description which correspond to chemical attributes of the object, and a sigmoid prediction layer that receives the subsets of characters identified by the GRU layer
	[FIG. 12 is a flow diagram illustrating aspects of operations that may be performed to determine relationship indicators for entity descriptors using a deep neural network model with a multi-feature token model (c19 48-52); the relationship analysis system may be implemented as a subcomponent of a more general network-accessible machine learning system (c3 55-57); FIG. 1 illustrates an example system environment in which relationship analysis with respect to entity descriptors may be performed using a deep neural network (c1 51-54); Various embodiments of methods and apparatus for a relationship analysis system which employs an extensible multi-feature token model as part of a deep neural network model are described  (c2 59-62); In various embodiments, recurrent neural network (RNN) units may be employed at one or more layers of the model hierarchy (c8 7-9); other RNN variants may be used, such as gated recurrent units (GRUs), bi-directional RNNs, depth-gated RNNs, clockwork RNNs and the like (c8 18-20); Individual gates may comprise, for example, a sigmoid neural network layer (such as 521, 522, or 524) and one or more 
	See the disclosure below providing additional context for the disclosure as related to the instant claims:
	Zhiyanov further discloses:
	[values of at least four categories of attributes may be available with respect to various items. Unique item identifier attributes 302 may include UPCs, GTINs, EANs and the like, but the identifiers may not necessarily be provided as independent attributes—instead, for example, they may be mentioned or nested inside other attributes such as natural-language titles or descriptions (c12 6-13); Structured attributes may be domain-specific in some cases (c12 18-19); Values of structured attributes may also be embedded within other attributes, such as unstructured descriptive attributes 306 in some embodiments. Unstructured attributes 306 may comprise arbitrary sequences of text (words, numbers, alphanumeric tokens, punctuation and the like) in various embodiments, with few or no rules imposed on the text. Deep neural network models of the kind described herein may be especially useful when item descriptors comprise unstructured attributes in various embodiments (c12 29-38); An attribute type encoding value...may be used for the initialization mapping (c13 26-28, Fig. 4); a machine learning service infrastructure similar to that shown in FIG. 13 may be set up for internal use within a particular organization or business entity (c22 39-42)] As described by Zhiyanov, attributes may be associated with a class, attributes may be domain-specific as related to different types of items, 
	Miller teaches systems and methods for classifying goods for export. Sheth teaches a system and method for automatically capturing, analyzing, and manipulating product information. USDA teaches a database of foods, their nutrient values, and weights for typical food portions, wherein the database comprises a plurality of codes. Zhiyanov teaches deep neural network-based relationship analysis with multi-feature token model. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Zhiyanov and the combination of Miller, Sheth, and USDA is that Zhiyanov discloses a machine learning algorithm and a machine learning model, wherein a machine learning model comprises a neural network that includes a gated recurrent unit (GRU) layer and a sigmoid prediction layer.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a machine learning algorithm and a machine learning model, wherein a machine learning model comprises a neural network that includes a gated recurrent unit (GRU) layer and a sigmoid prediction layer (as taught by Zhiyanov), the features of a nutrient code that comprises a description of one or more chemical attributes of the object (as taught by USDA) and the features of the system and method for automatically capturing, analyzing, and manipulating product information (as taught by Sheth) with the system and method for classifying goods for export (as taught by Miller) to use electronic Zhiyanov c1 9-13), to provide a relationship analysis system which employs an extensible multi-feature token model as part of a deep neural network model to generate relationship indicators of any of several types (Zhiyanov c2 59-65), and resolve entity or product information-related ambiguities (Zhiyanov c1 29-32).

	Regarding claims 2, 10, and 18, the combination of Miller, Sheth, USDA, and Zhiyanov teaches the limitations of claims 1, 9, and 17.
	USDA further discloses: 
	wherein the description comprises a description of the chemical attributes of the object.  
	As described by USDA, the Food and Nutrient Database for Dietary Studies (FNDDS) a database of foods, their nutrient values, and weights for typical food portions (pg. 7) and the format of the FNDDS consists of 10 separate but linked data files (referred to as "tables" in the Microsoft Access® database). As shown in figure 1, food code is the primary link (shown as thick solid lines) between the database components. Secondary links between files (shown as dotted lines) include subcode and portion code in the Food Portions & Weights component, and nutrient code in the Nutrients component (pg. 13). The Nutrient code is a unique 5-digit number assigned to a nutrient (pg. 32 Table 10, pg. 103). Appendix A. List of Nutrients/Food Components (Unit) provides examples of “nutrients” such as Calcium, Iron, Magnesium, Phosphorus, Potassium, Sodium, Zinc, Copper, etc. (pg. 49). As described by the disclosure, a nutrient may comprise a chemical, and a nutrient code is a 5-digit number assigned to a nutrient. The Examiner interprets the disclosure as related to a nutrient code as teaching or suggesting wherein the description comprises a description of the chemical attributes of the object.	
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in relation to the combination of Miller, Sheth, USDA, and Zhiyanov in addressing the limitations of claims 1, 9, and 17 applies here, as well.

	Regarding claims 3 and 11, the combination of Miller, Sheth, USDA, and Zhiyanov teaches the limitations of claims 1 and 9.
	Miller further discloses: 
	wherein the description comprises an alphanumeric string including a combination of numbers and letters.  
	[As noted above, in most instances, the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes. The CCL is divided into ten broad categories that are further subdivided into five product groups, with first number of the five-character ECCN identifying the category to which the export belongs and the second letter identifying the product group, for example 1A001, 4B994, or 8D001 (0041)]
	Regarding claims 4 and 12, the combination of Miller, Sheth, USDA, and Zhiyanov teaches the limitations of claims 1 and 9.
	Miller further discloses: 
	wherein, when executed by the processor, the regulatory-based machine learning model determines whether or not the object is included in a regulatory category based on the subsets of characters identified within the description.  
	[As noted above, in most instances, the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes. The CCL is divided into ten broad categories that are further subdivided into five product groups, with first number of the five-character ECCN identifying the category to which the export belongs and the second letter identifying the product group, for example 1A001, 4B994, or 8D001. The ten categories of the CCL, broken down into eleven options, are: 0--Nuclear Materials, Facilities & Equipment (and Miscellaneous Items); 1--Materials, Chemicals, Microorganisms, and Toxins; 2--Materials Processing; 3--Electronics; 4--Computers; 5 (Part 1)--Telecommunications; 5 (Part 2)--Information Security; 6--Sensors and Lasers; 7--Navigation and Avionics; 8--Marine; and 9--Propulsion Systems, Space Vehicles and Related Equipment. The five product groups of the CCL are: A--Systems, Equipment and Components; B--Test, Inspection and Production Equipment; C--Material; D--Software; and E—Technology (0041)]
	Regarding claims 5 and 13, the combination of Miller, Sheth, USDA, and Zhiyanov teaches the limitations of claims 1 and 9.
	Miller further discloses: 
	wherein, when executed by the processor, the regulatory-based machine learning model determines whether or not the object is included in the regulatory category based on a sequence in which the subsets of characters occur in the description.  
	[As noted above, in most instances, the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes. The CCL is divided into ten broad categories that are further subdivided into five product groups, with first number of the five-character ECCN identifying the category to which the export belongs and the second letter identifying the product group, for example 1A001, 4B994, or 8D001. The ten categories of the CCL, broken down into eleven options, are: 0--Nuclear Materials, Facilities & Equipment (and Miscellaneous Items); 1--Materials, Chemicals, Microorganisms, and Toxins; 2--Materials Processing; 3--Electronics; 4--Computers; 5 (Part 1)--Telecommunications; 5 (Part 2)--Information Security; 6--Sensors and Lasers; 7--Navigation and Avionics; 8--Marine; and 9--Propulsion Systems, Space Vehicles and Related Equipment. The five product groups of the CCL are: A--Systems, Equipment and Components; B--Test, Inspection and Production Equipment; C--Material; D--Software; and E—Technology (0041)]
	Regarding claims 6, 14, and 20, the combination of Miller, Sheth, USDA, and Zhiyanov teaches the limitations of claims 1, 9, and 17.
	Miller further discloses: 
	wherein the processor is configured to simultaneously predict whether the object is included in any of a plurality of different regulatory categories via execution of the regulatory-based machine learning model.  
	[While military hardware is an obvious example of an area where export controls exist, it is not the only one. Certain items, for example some precision scientific instruments, aerospace technology, electronics, pharmaceuticals, and computer technology, while not military devices per se, can also be used by a foreign government to create certain types of military hardware that the United States would prefer them not to have. The export of such items can also be controlled by the United States government. However, many of these are purely exported as commercial items without an obvious or intended military use. The export of such items, termed "dual-use," can also be controlled by the United States government and are subject to the export regulations discussed below (0006; see also 0008-0011 discussing dual use goods as related to non-military items and dual-use goods); The export, however, may also, or instead, be classified for other non-military reasons, including classification associated with other regulations of goods, including, for example, food and pharmaceuticals (0041)] The Examiner interprets the disclosure as related to dual-use goods as teaching or suggesting an export simultaneously being included in a plurality of different regulatory categories.
	Regarding claims 7 and 15, the combination of Miller, Sheth, USDA, and Zhiyanov teaches the limitations of claims 1 and 9.
	Miller further discloses: 
	wherein each regulatory category from among the plurality of different regulatory categories is paired with one or more regulations in one or more jurisdictions.  
	[The United States and most other countries place restrictions on the types of goods that businesses which reside within those countries are allowed to export and import. While many goods and services flow freely between countries and over national borders, certain types of materials present concerns for governments should they be provided to a foreign entity. These are generally termed "controlled goods," and the failure to comply with the restrictions carries with it stiff penalties and the denial of export privileges (0004); While the regulations cited above are only United States regulations, one of ordinary skill in the art would readily recognize that the system of the current disclosure would be equally applicable to foreign country's export regulations and classification systems (0039; see also 0053, 0060, 0066 discussing jurisdiction associated with a classification; see also 0008-0009 discussing different laws and departments of the government which regulate exported goods)]

	Regarding claim 19, The non-transitory computer readable medium of claim 17, 
	The combination of Miller, Sheth, USDA, and Zhiyanov teaches the limitations of claim 17.
wherein the regulatory-based machine learning model determines whether or not the object is included in a regulatory category based on a sequence in which the subsets of characters occur within the description.  
	The limitations above are taught by addressing the substantially similar limitations of claim 4 and claim 5 [and claim 12 and 13], which are taught by the combination of Miller, Sheth, USDA, and Zhiyanov.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, in view of Sheth, in view of USDA, in view of Zhiyanov, and further in view of Jayaraman, U.S. Patent Application Publication 20190102683 (hereafter, “Jayaraman”).
	Regarding claims 8 and 16, the combination of Miller, Sheth, USDA, and Zhiyanov teaches the limitations of claims 1 and 9.
	The combination of Miller, Sheth, USDA, and Zhiyanov does not explicitly recite a confidence value for each of the one or more predicted regulatory categories of the object.
	However, Jayaraman discloses a confidence value for predicted regulatory categories.
	Jayaraman — which is directed to machine learning classification with confidence thresholds — discloses (note the portion in italics is what has not been addressed):
	wherein the processor is further configured to determine a respective confidence value for each of the one or more predicted regulatory categories of the object, 
	[a first example embodiment may involve a machine learning classifier that classifies observations into one or more of i categories...The first example embodiment may also involve a computing device containing a processor and memory, where the memory stores k confidence thresholds, and where the processor is configured to execute instructions stored in the memory to: for each particular confidence threshold in the k confidence thresholds: reclassify, into a null category that is not one of the i categories, any of the j observations for which all of the set of i probabilities are less than the particular confidence threshold, and determine, based on the j observations after reclassification and their associated sets of i probabilities, a respective precision value for a particular category of the i categories and a respective coverage value for the particular category. The processor may also be configured to: based on the k respective precision values and the k respective coverage values, select a specific confidence threshold in the k confidence thresholds; reclassify, into the null category in accordance with the specific confidence threshold, at least some further observations in further output from the machine learning classifier; and provide the reclassified further observations with the further output (0005; see also 0006, 0142, claim 1); In this simple example, the impact of each applied confidence threshold can be determined...this procedure can result in different confidence thresholds being recommended for different categories (0142); The estimated precision and estimated coverage values shown may be associated with various default or user-selected confidence thresholds for each category. Thus, observations in these categories may be reclassified in accordance with the category's confidence threshold in order to separate out observations that the see also 0146-0150)]
	and output the respective confidence values.  
	[various techniques may be employed to improve machine learning classifier efficacy when confidence thresholds are used. The machine learning classifier may be applied to input data with ground truth categories for each observation therein, and produce output (such as output 706). This output is then filtered (i.e., reclassified) by each of some number of confidence thresholds. For each confidence threshold, a precision value, coverage value, and objective function value may be determined. For each category, the highest objective function value across all confidence thresholds may be selected as the recommend default for that category. But the end user may be able to select a confidence threshold with a lower objective function value through use of a graphical user interface (0144; see also 0148, Fig. 8B); There are at least three ways in which this technique improves over traditional machine learning classifiers. First, confidence thresholds can be taken into account, which allows the end user to set aside (reclassify to a null category) observations that the machine learning classifier does not classify with a corresponding degree of certainty. Doing so gives the end user more control over the classification process. Second, the objective function provides a recommended confidence threshold to the end user by default, where this recommendation may be a reasonable tradeoff between precision and coverage. Third, the end user can view pairs of precision and coverage values associated with a number of confidence thresholds. Based on the end user's goals and judgment, he or she can override the 
	Miller teaches systems and methods for classifying goods for export. Sheth teaches a system and method for automatically capturing, analyzing, and manipulating product information. USDA teaches a database of foods, their nutrient values, and weights for typical food portions, wherein the database comprises a plurality of codes. Zhiyanov teaches deep neural network-based relationship analysis with multi-feature token model. Jayaraman teaches machine learning classification with confidence thresholds. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Jayaraman and the combination Miller, Sheth, USDA, and Zhiyanov is Jayaraman discloses a confidence value for predicted regulatory categories.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of machine learning classification with confidence thresholds (as taught by Jayaraman), the features of a machine learning algorithm and a machine learning model, wherein a machine learning model comprises a neural network that includes a gated recurrent unit (GRU) layer and a sigmoid prediction layer (as taught by Zhiyanov), the features of a nutrient code that comprises a description of one or more chemical attributes of the object (as taught by USDA), and the features of the system and method for automatically capturing, analyzing, and manipulating product information (as taught by Sheth) with the system and method for classifying goods for export (as taught by Miller) to take into account confidence thresholds to give the end user more control over the classification process (Jayaraman 0150), manually review predictions below a confidence threshold to determine their proper classifications (Jayaraman 0004), and to allow a user to override the default confidence threshold based on the user’s goals and judgement (Jayaraman 0150).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./           Examiner, Art Unit 3689                                                                                                                                                                                             

/CARRIE S GILKEY/           Primary Examiner, Art Unit 3689